Case 1:19-cv-20601-NLH-AMD Document 15 Filed 09/29/20 Page 1 of 9 PageID: 154



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

 GEORGE STOKES, et al.,                   No. 19-cv-20601 (NLH) (AMD)

             Plaintiff,

       v.                                            OPINION

 ARAMARK CORPORATION, et al.,

             Defendants.


APPEARANCES:

George Stokes
260218
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330

David Dean, Jr.
275604
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330

Eddie J. Ward
274677
Atlantic County Jail
5060 Atlantic Ave.
Mays Landing, NJ 08330

      Plaintiffs Pro se

HILLMAN, District Judge

      Plaintiffs George Stokes, David Dean Jr., and Eddie Ward,

pretrial detainees confined at the Atlantic County Jail, seek to

bring an amended complaint pursuant to 42 U.S.C. § 1983 against

Aramark Company and others for the quality of the food served at

the county jail.     See ECF No. 6.

                                      1
Case 1:19-cv-20601-NLH-AMD Document 15 Filed 09/29/20 Page 2 of 9 PageID: 155



      At this time, the Court must review the complaint, pursuant

to 28 U.S.C. § 1915(e)(2) to determine whether it should be

dismissed as frivolous or malicious, for failure to state a

claim upon which relief may be granted, or because it seeks

monetary relief from a defendant who is immune from such relief.

For the reasons set forth below, the amended complaint will be

dismissed without prejudice.

I.    BACKGROUND

      Plaintiffs allege Aramark, the company tasked with

providing the food to the detainees at the Atlantic County Jail,

is “poisoning” them by serving “expired” food.          ECF No. 6 at 24.

They further allege inmate food workers were urinating in coffee

that was being served to the sex offender tier.          Id. at 25.

      Plaintiffs state they noticed leftover food from prior

meals being repackaged into a later meal.         Id.   “[W]e was served

meat, biscuit, cold cereal, milk with 4 sugars.          That same day,

meat leftover from breakfast was served for dinner cold with

rice.”   Id.   On another occasion, “we was served beans for

dinner, then . . . we was given the same beans left over from

the previous dinner.”      Id. at 26.    “On 10-26-19 we was served

noodles w/carrots and sliced meat for lunch.          On the same date

for Dinner we had rice, beans mixed with ground beef.”           Id.

Plaintiffs allege they had “the same noodles with carrots from

the previous lunch combined with the same rice from dinner with

                                     2
Case 1:19-cv-20601-NLH-AMD Document 15 Filed 09/29/20 Page 3 of 9 PageID: 156



the same portion.”     Id.   They cite several other examples of

leftover food being served to the detainees to save money

despite frequent complaints to the jail staff about the quality

of the food.    They claim to have been “poisoned” by the food on

January 31, 2020.     Id. at 52.

      Plaintiffs seek damages in the amount of $500,000.           Id. at

53.

II.   STANDARD OF REVIEW

      Section 1915(e)(2) requires a court to review complaints

prior to service in cases in which a plaintiff is proceeding in

forma pauperis.     The Court must sua sponte dismiss any claim

that is frivolous, is malicious, fails to state a claim upon

which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief.         This action is

subject to sua sponte screening for dismissal under 28 U.S.C. §

1915(e)(2)(B) because Plaintiffs are proceeding in forma

pauperis and are incarcerated.

      To survive sua sponte screening for failure to state a

claim, the complaint must allege “sufficient factual matter” to

show that the claim is facially plausible.         Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009).          “‘A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.’”           Fair Wind

                                     3
Case 1:19-cv-20601-NLH-AMD Document 15 Filed 09/29/20 Page 4 of 9 PageID: 157



Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).           “[A]

pleading that offers ‘labels or conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555 (2007)).

III. DISCUSSION

      The Fourteenth Amendment’s Due Process Clause governs the

conditions of confinement for pretrial detainees.           Bell v.

Wolfish, 441 U.S. 520, 535 (1979); Hubbard v. Taylor, 399 F.3d

150, 166 (3d Cir. 2005).      Allegations that prisons are not

providing adequate nutrition falls within the broader category

of conditions of confinement claims.        “The constitutionally

adequate diet ‘must provide adequate nutrition, but corrections

officials may not be held liable [as to claims of inadequate

food] unless the inmate shows both an objective component (that

the deprivation was sufficiently serious) and a subjective

component (that the officials acted with a sufficiently culpable

state of mind).’”     Alpheaus v. Camden Cty. Corr. Facility, No.

17-0180, 2017 WL 2363001, at *10 (D.N.J. May 31, 2017) (quoting

Duran v. Merline, 923 F. Supp. 2d 702, 719-20 (D.N.J. 2013))

(alteration in original).

      “Objectively, ‘[w]hether the deprivation of food falls

below this [constitutional] threshold depends on the amount and

                                     4
Case 1:19-cv-20601-NLH-AMD Document 15 Filed 09/29/20 Page 5 of 9 PageID: 158



duration of the deprivation.’”       Duran, 923 F. Supp. 2d at 720

(quoting Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999))

(alterations in original).       “Furthermore, prison officials may

not be held liable for violating an inmate’s right to adequate

nutrition unless the inmate shows that the officials acted with

a sufficiently culpable state of mind.”         Estrella v. Kelsey, No.

20-181, 2020 WL 4364342, at *3 (D.N.J. July 30, 2020).           “The

subjective element of a Fourteenth Amendment conditions of

confinement claim may be inferred when the condition ‘is not

rationally related to a legitimate non-punitive government

purpose, or when the restriction is excessive in light of that

purpose.’”    Id. (quoting Stevenson v. Carroll, 495 F.3d 62, 68

(3d Cir. 2007)).

      Plaintiffs have not alleged an objectively serious

deprivation.    Their complaints are that the prison is serving

them leftover food, something millions of non-incarcerated

people eat every day, and is depriving them of “butter, salt,

pepper, Jelly, peanut butter, and other dishes . . . .”            ECF No.

6 at 30.    “[I]nmates must be served ‘nutritionally adequate food

that is prepared and served under conditions which do not

present an immediate danger’ to their health and well being.”

Duran, 923 F. Supp. 2d at 720 (quoting Robles v. Coughlin, 725

F.2d 12, 15 (2d Cir. 1983)).       Repetitive meals, a lack of

condiments, and a single incident of illness, ECF No. 6 at 52,

                                     5
Case 1:19-cv-20601-NLH-AMD Document 15 Filed 09/29/20 Page 6 of 9 PageID: 159



are not enough for the Court to make a reasonable inference that

Plaintiffs are not receiving nutritionally adequate meals.

      Plaintiffs’ allegation that inmate food workers are

urinating in coffee before serving it to the inmates would

certainly rise to the required objective level of harm.            “During

a few court trips, I’ve heard kitchen workers mention that they

urinate in the coffee container that is sent up to the tier that

I’m housed on because it houses sex offenders.          I was told that

someone will from now on make sure that isn’t happening.”            ECF

No. 6 at 25; see also id. at 49.         However, Plaintiff still have

not alleged a Fourteenth Amendment violation.

      Plaintiffs assert the tampering was committed by inmate

kitchen workers.     Id. at 49.    Inmate workers are not considered

to be acting under color of state law for purposes of § 1983.

“The legal rule is that fellow prisoners do not act under color

of state law and thus claims against such fellow prisoners must

be dismissed for failure to state a claim upon which relief can

be granted.”    Bean v. McFarland, No. CIV.A. 15-228, 2015 WL

1431124, at *2 (W.D. Pa. Mar. 27, 2015) (citing Simonton v.

Tennis, 437 F. App’x 60, 62 (3d Cir. 2011))          “[T]he under-color-

of-state-law element of § 1983 excludes from its reach ‘merely

private conduct, no matter how discriminatory or wrongful.’”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999)

(quoting Blum v. Yaretsky, 457 U.S. 991, 1002 (1982)).

                                     6
Case 1:19-cv-20601-NLH-AMD Document 15 Filed 09/29/20 Page 7 of 9 PageID: 160



      Plaintiffs have also failed to state a claim to the extent

they assert Aramark or Warden Kelsey failed to supervise the

inmate workers.     “Claims alleging a failure to train, failure to

discipline, or failure to supervise are a subset of . . . policy

or practice liability.”      Womack v. Moleins, No. 10-2932, 2015 WL

420161, at *3 (D.N.J. Jan. 30, 2015) (citing Barkes v. First

Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), rev'd on

other grounds sub nom. Taylor v. Barkes, 575 U.S. 822 (2015))

In order to state a failure to supervise claim, Plaintiffs must

provide sufficient facts that, if true, would show: “(1) the

policy or procedures in effect at the time of the alleged injury

created an unreasonable risk of a constitutional violation; (2)

the defendant-official was aware that the policy created an

unreasonable risk; (3) the defendant was indifferent to that

risk; and (4) the constitutional injury was caused by the

failure to implement the supervisory practice or procedure.”

Barkes, 766 F.3d at 317 (citing Sample v. Diecks, 885 F.2d 1099,

1118 (3d Cir. 1989)).

      Plaintiff have failed to allege that a specific policy

created an unreasonable risk of food tampering, someone was

aware that the policy created the risk of food tampering, and

how that person or persons were deliberately indifferent to the

risk of tampering.     Indeed, the facts alleged in the complaint

indicate that Plaintiffs were told the unidentified supervisor

                                     7
Case 1:19-cv-20601-NLH-AMD Document 15 Filed 09/29/20 Page 8 of 9 PageID: 161



would “make sure that isn’t happening” after being informed of

the coffee tampering.      ECF No. 6 at 25.

      Generally, “plaintiffs who file complaints subject to

dismissal under [the Prison Litigation Reform Act] should

receive leave to amend unless amendment would be inequitable or

futile.”    Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d

Cir. 2002).    The Court will grant leave to amend as Plaintiffs

may be able to allege facts that will state a claim for relief.

      In the event Plaintiffs choose to file a second amended

complaint, they should bear in mind that “an amended pleading .

. . supersedes the earlier pleading and renders the original

pleading a nullity.”      Palakovic v. Wetzel, 854 F.3d 209, 220 (3d

Cir. 2017) (citing W. Run Student Hous. Assocs., LLC v.

Huntington Nat'l Bank, 712 F.3d 165, 171 (3d Cir. 2013); 6

Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1476 (3d ed. 2010)).         Once a second amended

complaint is filed, the amended complaint “once superseded,

cannot be utilized to cure defects in the [second] amended

pleading, unless the relevant portion is specifically

incorporated in the new pleading.”         Wright & Miller § 1476.     The

safer course is to file a second amended complaint that is

complete in and of itself.




                                     8
Case 1:19-cv-20601-NLH-AMD Document 15 Filed 09/29/20 Page 9 of 9 PageID: 162



IV.   CONCLUSION

      For the reasons stated above, the amended complaint will be

dismissed without prejudice for failure to state a claim.

Plaintiffs will be granted 30 days to move for leave to file a

second amended complaint.

      An appropriate order follows.



Dated: _September 28, 2020               ___s/ Noel L. Hillman____
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     9
